Title: Enclosure II: Relation of Ugulayacabe, [after November 1792]
From: Ugulayacabe
To: 


Relation of Ugulayacabe

[after November 1792]

Copy of the relation of Ugulayacabe of the occurrencies of his journey to Cumberland.
He said that on his return from visiting his father the Chief of New Orleans, from whence he came with a very handsome present, which had contented and satisfied him much, he met in the road two Americans, who persuaded him pressingly to go to Cumberland, where he would receive (as they told him) a good present. Ugulayacabe answered them, that he had then been to see his father at N. Orleans who had given him whatever he desired, that the Spaniards were his Whites, that he desired no others; after which answer they sollicited him no more. But having arrived at his nation, they went to his cabin, and teased him so much, that he found himself under the necessity of consenting to take the journey to Cumberland, with the design of seeing if it was true that Pyamingo had ceded lands to the Americans, as he had heard say, and if in truth these were solliciting them from the Indians, as they had informed him. That having arrived at Cumberland, they spoke to Governor Blount, who caressed him much, and proposed to him to establish a factory or magazine of trade at Bear creek, which Ugulayacabe refused, because he did not desire any such establishment there nor any where else; that he had the Spaniards for his Whites, that they furnished his nation all the goods they wanted, that he might see by the cloaths he had on, that he wanted for nothing: that on this Govr. Blount looked at him with evil eyes, and said to him ‘you have sold your lands well to the Spaniards’ to which he replied it was not so, since they had no need of them: that then Govr. Blount asked him if he would assist the Americans if they should have war with the Whites, to which Ugulayacabe answered that he would stand back and let them fight one another, but that he would never permit the Americans to establish themselves further in advance than where they were. That Govr. Blount gave him a great coat, and a hat, a very pretty little one, which he could not get on his head, and so gave it to his son because he was going to be married: that the Americans gave a dozen cart loads of goods to the Indians for the value (as they told him) of 5000. dollars: that he had little ammunition, no axes, mattocks, nor hatchets, some guns, much whiskey, victuals in abundance, meat at pleasure.
